                                                                Page 1 of 113




                                                      Government
                                                        Exhibit
                                                      _____________
                                                            A




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 1 of 113
                                                                Page 2 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 2 of 113
                                                                Page 3 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 3 of 113
                                                                Page 4 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 4 of 113
                                                                Page 5 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 5 of 113
                                                                Page 6 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 6 of 113
                                                                Page 7 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 7 of 113
                                                                Page 8 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 8 of 113
                                                                Page 9 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 9 of 113
                                                                Page 10 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 10 of 113
                                                                Page 11 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 11 of 113
                                                                Page 12 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 12 of 113
                                                                Page 13 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 13 of 113
                                                                Page 14 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 14 of 113
                                                                Page 15 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 15 of 113
                                                                Page 16 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 16 of 113
                                                                Page 17 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 17 of 113
                                                                Page 18 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 18 of 113
                                                                Page 19 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 19 of 113
                                                                Page 20 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 20 of 113
                                                                Page 21 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 21 of 113
                                                                Page 22 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 22 of 113
                                                                Page 23 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 23 of 113
                                                                Page 24 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 24 of 113
                                                                Page 25 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 25 of 113
                                                                Page 26 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 26 of 113
                                                                Page 27 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 27 of 113
                                                                Page 28 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 28 of 113
                                                                Page 29 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 29 of 113
                                                                Page 30 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 30 of 113
                                                                Page 31 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 31 of 113
                                                                Page 32 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 32 of 113
                                                                Page 33 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 33 of 113
                                                                Page 34 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 34 of 113
                                                                Page 35 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 35 of 113
                                                                Page 36 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 36 of 113
                                                                Page 37 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 37 of 113
                                                                Page 38 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 38 of 113
                                                                Page 39 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 39 of 113
                                                                Page 40 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 40 of 113
                                                                Page 41 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 41 of 113
                                                                Page 42 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 42 of 113
                                                                Page 43 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 43 of 113
                                                                Page 44 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 44 of 113
                                                                Page 45 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 45 of 113
                                                                Page 46 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 46 of 113
                                                                Page 47 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 47 of 113
                                                                Page 48 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 48 of 113
                                                                Page 49 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 49 of 113
                                                                Page 50 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 50 of 113
                                                                Page 51 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 51 of 113
                                                                Page 52 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 52 of 113
                                                                Page 53 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 53 of 113
                                                                Page 54 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 54 of 113
                                                                Page 55 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 55 of 113
                                                                Page 56 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 56 of 113
                                                                Page 57 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 57 of 113
                                                                Page 58 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 58 of 113
                                                                Page 59 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 59 of 113
                                                                Page 60 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 60 of 113
                                                                Page 61 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 61 of 113
                                                                Page 62 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 62 of 113
                                                                Page 63 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 63 of 113
                                                                Page 64 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 64 of 113
                                                                Page 65 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 65 of 113
                                                                Page 66 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 66 of 113
                                                                Page 67 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 67 of 113
                                                                Page 68 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 68 of 113
                                                                Page 69 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 69 of 113
                                                                Page 70 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 70 of 113
                                                                Page 71 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 71 of 113
                                                                Page 72 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 72 of 113
                                                                Page 73 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 73 of 113
                                                                Page 74 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 74 of 113
                                                                Page 75 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 75 of 113
                                                                Page 76 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 76 of 113
                                                                Page 77 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 77 of 113
                                                                Page 78 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 78 of 113
                                                                Page 79 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 79 of 113
                                                                Page 80 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 80 of 113
                                                                Page 81 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 81 of 113
                                                                Page 82 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 82 of 113
                                                                Page 83 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 83 of 113
                                                                Page 84 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 84 of 113
                                                                Page 85 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 85 of 113
                                                                Page 86 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 86 of 113
                                                                Page 87 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 87 of 113
                                                                Page 88 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 88 of 113
                                                                Page 89 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 89 of 113
                                                                Page 90 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 90 of 113
                                                                Page 91 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 91 of 113
                                                                Page 92 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 92 of 113
                                                                Page 93 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 93 of 113
                                                                Page 94 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 94 of 113
                                                                Page 95 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 95 of 113
                                                                Page 96 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 96 of 113
                                                                Page 97 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 97 of 113
                                                                Page 98 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 98 of 113
                                                                Page 99 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 99 of 113
                                                               Page 100 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 100 of 113
                                                               Page 101 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 101 of 113
                                                               Page 102 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 102 of 113
                                                               Page 103 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 103 of 113
                                                               Page 104 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 104 of 113
                                                               Page 105 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 105 of 113
                                                               Page 106 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 106 of 113
                                                               Page 107 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 107 of 113
                                                               Page 108 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 108 of 113
                                                               Page 109 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 109 of 113
                                                               Page 110 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 110 of 113
                                                               Page 111 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 111 of 113
                                                               Page 112 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 112 of 113
                                                               Page 113 of 113




Case 1:18-cv-00102-LCB-JEP Document 24-2 Filed 12/17/18 Page 113 of 113
